Title: Dallas Has Now Lost 82 Cases Against Robert Groden. Someone Call Guinness.
Question:
Answer #1: So, the city thinks it's a good use of scant resources to harass this guy? They denied him prescribed medication in jail, on a charge they knew was false, and the police chief congratulated the officer on a job well done. 
I'm disgusted by this.Answer #2: The article is from 2016. He subsequently [settled](https://www.dallasobserver.com/news/robert-groden-kennedy-assassination-expert-settles-with-dallas-over-dealey-plaza-arrests-9260827) his civil rights suit against the city.

I do enjoy this fragment from his Wikipedia page though:

&gt; During the O.J. Simpson civil trial, Groden appeared as an expert witness and testified that a 1993 photograph of Simpson wearing Bruno Magli shoes at an NFL football game was a forgery. Even after 30 additional photos by a different photographer captured on the same day of Simpson wearing the same clothes and shoes surfaced, Groden still maintained that the original photograph was a forgery.[8] Lacking certifications from professional organizations, Groden admitted his photography training relied on his experience as a professional photo lab technician.Answer #3: How are there not people in jail for harassment? How does this keep happening with nothing being done about it?Answer #4: Not gonna lie, this makes me want to add "Wear a "Grassy Knoll" T-shirt And Walk Around The Plaza" to my bucket list.